Citation Nr: 0030127	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1976 until March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the Oakland, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

A videoconference hearing on appeal was held on June 12, 2000, 
before a Veterans Law Judge.  

The veteran submitted an authorization and consent to release 
information form for medical records to be obtained from VA 
medical centers in San Francisco and Palo Alto, California 
for unrelated disorders.  This form is brought to the RO's 
attention for whatever development is deemed appropriate.


FINDINGS OF FACT

The claim of service connection for PTSD by this peacetime, 
non-combat veteran is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter CAVC) has held that a PTSD 
claim is well-grounded where the veteran "submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability."  Gaines v. 
West, 11 Vet. App. 353, 357 (1998), citing Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); cf. 38 C.F.R. § 3.304(f) 1997.

VA medical records reflect that when the veteran was seen in 
September 1998 there was a diagnosis of possible PTSD base on 
the veteran's account of A claimed in-service stressor.  The 
veteran reported an accident during a night training mission 
in Korea in which fellow soldiers were killed.  The veteran's 
statements are presumed credible for the purpose of 
determining well groundedness.  Thus, the diagnosis, stressor 
and nexus requirements have been met and the claim is well 
grounded.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

As the veteran's claim of entitlement to service connection 
for PTSD is well grounded, VA has a duty to assist him with 
his claim.  38 U.S.C.A. §  5107; Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In that regard, although there is documentation of a long 
history of drug abuse and other drug related activities and a 
notation that the veteran is capable of working the system to 
his own ends (VA outpatient record of June 19, 1998) and 
questions as to his credibility, there is also some evidence 
of PTSD.  However, it does not appear that the diagnosis of 
possible PTSD was based on a review of the claims file and it 
is unclear whether the diagnosis is properly attributed to an 
in-service stressful incident.  See 38 C.F.R. § 3.304(f).  
Thus, further development is necessary to ensure proper 
adjudication of the veteran's claim.  

During the pendency of this appeal, VA adopted a final rule 
in October 1996, effective November 7, 1996, revising 
38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of these 
revisions was to change the diagnostic criteria for mental 
disorders from the Diagnostic and Statistical Manual for 
Mental Disorders (DSM), third edition and the third edition, 
revised, to the fourth edition (DSM-IV).  The provisions of 
38 C.F.R. § 3.304(f) also were amended during the pendency of 
this appeal.  The requirement of establishing a "clear" 
diagnosis for service connection for PTSD was deleted, as was 
reference to certain awards as conclusive proof of in-service 
stressors.  However, 3.304 (f) requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) which requires that the diagnosis of a mental 
disorder conform to DSM-IV and is supported by findings on 
the examination report. 

Pursuant to Karnas v. Derwinski, 1  Vet. App. 308, 311 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so. 

The veteran has recounted multiple stressful incidents.  In 
the claim for service connection for PTSD received in May 
1997, he claimed that while stationed in Korea in 1977 he 
experienced fear and anger and was frightened and guilty, 
although he didn't say about what.  In June 1997, he reported 
stressors of maltreatment and racial incidents while serving 
in Oklahoma.  In October 1997, it was noted that he had 
reported maltreatment and distressing racial incidents from 
military officers while serving in Oklahoma.  In his 
substantive appeal received in September 1998, he reported an 
accident when a rocket launcher ran over two men on his 
"team," killing them.  In September 1998, the veteran 
reported serving in Korea in 1977, and participating in a 
special force for nuclear warheads.  He described a night 
mission in Korea in 1977 in which 3 fellow soldiers were 
killed when hit by a missile launching vehicle.  However, at 
his personal hearing in June 2000, he testified that a rocket 
launcher ran over and wounded a good friend.  The veteran 
also testified that other stressors were long hours, the loud 
explosion when the rockets were launched, and the distressing 
knowledge of Korean women placed out in the fields to have 
sex with service personnel.  

The record reflects that in September 1998 it was noted that 
an evaluation for symptoms of PTSD was in progress.  Also, 
the veteran testified that he had recently completed the 
Homeless Veterans' Rehabilitation Program at Menlo Park, 
California.  A statement in support of claim was received at 
the RO in August 2000 and forwarded to the Board indicating 
that the veteran was an inpatient at the Homeless Veterans 
Rehabilitation Program (HVRP) at the Menlo Park Domiciliary 
from November 1999 to May 2000.  Since his release, he 
attends meetings as an outpatient at the Menlo Park VA 
Medical Center. Menlo Park VA Medical Center, 795Willow Road, 
Building 347-2, Menlo Park, CA 94025.  Any records pertaining 
to the above should be obtained.  

The veteran's service records support a conclusion that he 
did not engage in combat with the enemy.  Therefore, there 
must be credible supporting evidence that his claimed in-
service stressors occurred in order to support the diagnosis 
of PTSD.  His DD Form 214 reflects a military occupational 
specialty as "Honest John Rocket Crewman" and that he 
served in Korea from May 1976 to May 1977.  

Thus, to comply with the duty to assist, the case is remanded 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He should 
be asked by the RO to provide in writing 
specific details (specifying who, what, 
when, where) in regard to his allegation 
of having been mistreated in Oklahoma and 
any racial incidents there, and his other 
stressors. In other words, he should 
state what happened, who was involved, 
and when and where the incidents 
occurred. 

2.  The RO should ensure that all records 
of VA psychiatric and/or psychological 
treatment, counseling and evaluation to 
date are associated with the claims file.  
This should include the report of the 
ongoing evaluation for PTSD symptoms 
referred to by Dr. Koch in September and 
October 1998. 

3.  Records should also be obtained from 
the Homeless Veterans Rehabilitation 
Program (HVRP) at the Menlo Park 
Domiciliary for the period from November 
1999 to May 2000 and for attendance at 
meetings as an outpatient at the Menlo 
Park VA Medical Center. Menlo Park VA 
Medical Center, 795Willow Road, Building 
347-2, Menlo Park, CA 94025. 

4.  The RO should also ensure that any 
further development indicated with 
respect to stressor verification is 
accomplished.  

5.  The RO should try to contact Dr. 
Monika A. Koch at the San Francisco VA 
Medical Center and ask her to identify 
the veteran's stressors upon which her 
diagnosis of PTSD is based, and the basis 
for any conclusion that the alleged 
stressors actually occurred, other than 
the veteran's story.   

6.  The RO submit the case to the U.S. 
Armed Services Center for Research of 
Unit Records (USACRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197, 
for corroboration of the veteran's 
claimed stressors including but not 
limited to allegations that two (or 
three) men in his unit were killed when a 
rocket launcher ran over them one night 
in Korea, and that his friend Brian 
Albritten was seriously injured when he 
was run over by a missile launcher while 
they were on a mission in Korea.  USACRUR 
also should be asked to verify that the 
veteran witnessed such incidents.  The RO 
should also try to get verification of 
any mistreatment of the veteran or racial 
incidents occurring in Oklahoma as 
reported by the veteran.  The RO should 
submit to USACRUR a copy of the veteran's 
201 file, DD Form 214 and any other 
service department records, a copy of all 
stressor statements and a copy of this 
remand.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should undertake any 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressors. 

7.  The RO should review the claims file 
and make a specific determination with 
respect to whether each stressor claimed 
by the veteran has been verified.  All 
credibility issues related to this matter 
should be addressed at that time.  The RO 
must determine whether there is 
corroboration of at least one claimed 
stressor.  

8.  If and only if it is determined that 
there is credible supporting evidence 
that at least one claimed stressor 
actually occurred, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination by a board 
certified psychiatrist and a doctorate 
level clinical psychologist who have not 
previously examined, evaluated or treated 
the veteran, to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  The examiners may consider 
only the stressor(s) for which there is 
independent corroboration.  The RO must 
make this clear to the examiners and 
advise them of the corroborated 
stressors.  The examiners should provide 
examples of how the various diagnostic 
criteria for PTSD as set forth in DSM-IV 
have or have not been met, with 
consideration of the veteran's 
credibility in reporting any symptoms.  
The claims folder and a copy of this 
remand MUST be made available to, and 
reviewed by the examiners, before the 
examination.  Any indicated diagnostic 
testing should be completed, and a 
written report of such associated with 
the examination report.  

9.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

10.  The RO should ascertain whether the 
veteran is in receipt of SSA records and 
request copies of any determination 
and/or awards made on the veteran's 
behalf as well as the medical records 
relied upon concerning such.

11.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

12.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals


 



